Citation Nr: 1144481	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  10-00 053A	)	DATE
	)
	)

On appeal from the+-
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973.  
  
These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied entitlement to service connection for bilateral hearing loss.  

In July 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (AVLJ) at the RO.  A copy of the transcript of that hearing is of record.  During that month, the Veteran also submitted to the Board additional evidence for consideration in connection with the claims on appeal as well as a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  Right ear hearing loss was noted and diagnosed upon entry into the Veteran's entry into active duty; and, the evidence of record contains clear and unmistakable evidence that the pre-existing right ear hearing loss was not aggravated by service.

2.  Evidence of record does not demonstrate that left ear hearing loss had its onset in service or was manifested within the first post-service year; and, the competent and credible evidence fails to establish that the Veteran's left ear hearing loss is the result of an established event, injury, or disease during active service, including in-service noise exposure or acoustic trauma.



(CONTINUED NEXT PAGE)


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2011).

2.  Left ear hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran by the RO in June 2008 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA also has a duty to assist a veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The RO has obtained service treatment records.  The Veteran submitted a copy of a service personnel record as well as multiple written statements discussing his contentions.  No outstanding evidence has been identified.  

In addition, a VA examination with respect to the service connection issues on appeal was obtained in August 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on a full reading of the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include service treatment records and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

A veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) . 

If the disorder was not noted upon entry, the presumption of sound may be rebutted condition by a showing, by clear and unmistakable evidence, both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (detailing legislative history relating to presumption of soundness and the possibility that the omission of the relevant language from 38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 3.304(b)  should be construed as consistent with the VA's pre-February 1961 regulations).  Such clear and unmistakable evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition. 

Additionally, when considering whether a disorder has been aggravated by military service, temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, have worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323   (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Instead, "a lasting worsening of the condition," or a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

Finally, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b). VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2011).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran's DD Form 214 indicated that his military occupational specialty (MOS) was Power Generator Equipment Mechanic. 

Service treatment records are void of findings or diagnoses of left ear hearing loss for VA purposes but did show right ear hearing loss for VA purposes.  Specifically, a February 1971 pre-induction audiogram included in the service enlistment examination report noted a finding of right ear high frequency loss as well as listed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 20 
15
5 
N/A
50 
LEFT
20
15 
5 
N/A
15

A July 1973 exit audiogram included in the service exit examination report listed pure tone thresholds, in decibels, as follows (with a 50 decibel loss at 6000 Hertz in the right ear):


HERTZ

500
1000
2000
3000
4000
RIGHT
15 
10
10 
20
N/A 
LEFT
20
10
10 
20
N/A

In an August 2008 VA audio examination report, the Veteran complained of decreased hearing, asserting that he had difficulty understanding conversation without looking right at the person speaking (especially with any background noise).  He reported military noise exposure as a generator mechanic and operator with exposure to running engines, BU 619 generator, the firing range every four months, aircraft (being stationed near airfield as well as two long flights home), and helicopters.  He said he noticed a problem with his hearing for several days.  Occupational noise exposure was reported as employment in the dredging industry with work outside occasionally around heavy equipment.  For about 35 years afterward, the Veteran indicated that he worked in an office with no noise exposure and now works as a part-time security guard.  He reported recreational noise exposure from lawn mower use.  

Pure tone thresholds, in decibels, were listed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
70
75
70
LEFT
35
35
75
70
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  After reviewing the claims file and examining the Veteran, the examiner, a VA audiologist, diagnosed bilateral sensorineural hearing loss, mild to severe.  He further opined that the Veteran's identified hearing loss was not a result of his military noise exposure.  It was highlighted that the Veteran entered service with a high frequency hearing loss for the right ear and clinically normal hearing for the left ear as well as exited service with similar test findings.  

In his January 2009 notice of disagreement and January 2010 substantive appeal, the Veteran asserted that he never took another hearing examination during service other than at entrance.  While he relented that he continued to be exposed to loud noise after service, he contended that in-service noise exposure started his hearing loss.  It was further asserted that the same acoustic trauma which caused his service-connected tinnitus also caused his claimed hearing loss. 

A copy of a May 1972 service personnel record was associated with the record in July 2011.  The May 1972 DA Form 348 listed several physical evaluation measures, to include hearing of 15/20 in each ear. 

During his July 2011 hearing, the Veteran reported in-service noise exposure from generators, running engines, aircraft, firing range, and being stationed in barracks next to the airfield.  He again asserted that he never received an exit audiogram during service.  It was indicated that he did not have any problems with his hearing before service and that he noticed his hearing wasn't right shortly after separation from service.  He commented that he was first evaluated for hearing loss seven or eight years ago but noticed a decrease in his hearing after service.  It was highlighted that a service personnel record showed a hearing testing in May 1972 with 15/20 findings in each ear.  The Veteran further admitted that no medical professional had told him his in-service noise exposure aggravated his right ear hearing loss or caused his left ear hearing loss. 

I.  Right Ear Hearing Loss

The evidence of record, including the February 1971 pre-induction service examination report clearly noted the existence of right ear hearing loss.  A contemporaneous audiology examination supported this conclusion by identifying right ear hearing loss as per 38 C.F.R. § 3.385.  Thus, the Board concludes that his right ear hearing loss was noted when he was examined, accepted, and enrolled for service.  The provisions of 38 C.F.R. § 3.304(b) do not apply.

In that regard, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2011).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.

Here, the Board finds that a totality of the evidence is against any finding that the pre-existing right ear hearing loss underwent any increase in symptoms or any increase in severity during service.  On the contrary, the Veteran's right ear hearing acuity was shown to be within normal limits in his July 1973 service discharge examination audiogram.  Such would actually suggest an improvement of any pre-existing right ear hearing loss.  In addition, in his August 2008 VA examination report, the VA audiologist specifically noted that the Veteran entered service with a high frequency hearing loss for the right ear as well as exited service with similar test findings.  As such, the evidence simply fails to show that a claim for entitlement to service connection for right ear hearing loss is warranted on an aggravation basis.

II.  Left Ear Hearing Loss

Post-service treatment records, to include the August 2008 VA audio examination results, did reflect left ear hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments.  In giving due consideration to the circumstances, conditions, or hardships of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to left ear hearing loss.  Accordingly, Shedden element (2) is satisfied as to this claim.  

However, a finding of a nexus between the Veteran's current left ear hearing loss and in-service noise exposure is still needed to satisfy Shedden element (3). 

In this case, complaints of hearing loss were first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The record also includes no competent medical opinion establishing a causal relationship between the post-service complaints of left ear hearing loss to any established event in service, including conceded in-service noise exposure or acoustic trauma, and the Veteran has not identified or even alluded to the existence of any such opinion.  In fact, in the August 2008VA examination report, a VA audiologist specifically opined that the Veteran's identified hearing loss was not a result of his military noise exposure.  It was further highlighted that the Veteran entered service with clinically normal hearing for the left ear as well as exited service with similar test findings.   Based on the foregoing, the Board finds that Shedden element (3) is not satisfied as to this claim and that entitlement to service connection for left ear hearing loss is not warranted. 

III.  Additional Considerations

Evidence of record also includes the Veteran's statements asserting in-service noise exposure, continuity of hearing loss symptomatology since service, and a causal connection between his claimed disorders and service.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service recollections of noise exposure as well as his current manifestations of hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

However, to the extent that the Veteran has contended that he has experienced left ear hearing loss symptomatology since service, or that his preexisting right ear hearing loss increased in severity during his active service, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has determined that the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

Statements from the Veteran merely posit the argument that his current hearing loss was caused by his in-service noise exposure.  As an initial matter, evidence of record clearly showed that his right ear hearing loss was shown at service entrance.  His lay assertion that he did not have hearing loss prior to entering service does not overcome the findings of the pre-induction examination.  Similarly, any claim that his right ear hearing loss was aggravated by service, to include undergoing an increase in severity, is deemed less credible in light of the service discharge examination that showed improved hearing.  In addition, it was not until his June 2008 claim that the Veteran asserted that his hearing loss had its onset in 1998.  The Board emphasizes the multi-year gap between discharge from active duty service in 1973 and initial reported symptoms and diagnoses in 2008, over 30 years after service separation.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claim for service connection in 2008, over 30 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

Attention is also given to the fact that the Veteran initially reported only having a temporary hearing problem following service noise exposure.  Specifically, on examination in 2008, the Veteran reported that his hearing problem lasted for several days.  He did not give a history of chronic hearing loss since service.  This is direct contrast to the statement he made with regard to his tinnitus wherein he reported that the onset of his tinnitus occurred long ago.  

The Board therefore finds that the Veteran's current statements, made in connection with his pending claims for VA benefits, that he has had bilateral hearing loss since service are inconsistent with the contemporaneous evidence.  Thus, the Veteran's lay assertions of continuity of hearing loss symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

Further, the Board accords the Veteran's statements regarding the etiology of the claimed disorders no probative value as he is not competent to opine on such complex medical questions.  The Board assigns no probative value to the Veteran's purported assertions of continuity of ear symptomatology since service and a causal connection between each of his claimed disorders and service.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claims of entitlement to service connection for right ear hearing loss and left ear hearing loss must be denied.  The criteria to establish entitlement to service connection for the claimed disorders have not been established, either through medical or lay evidence.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeals are denied.


ORDER

Entitlement to service connection for right ear hearing loss is denied. 

Entitlement to service connection for left ear hearing loss is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


